DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13 and 19 are amended in view of applicant’s response filed 6/2/2022.  Claims 10-12, 14-16, 18 and 24 are canceled.  Claims 1-9 and 17 remain withdrawn from consideration.  Therefore, claims 13 and 19-23 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s response filed 6/2/2022.  
Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 1-9 and 17 directed to invention non-elected without traverse.  Accordingly, claims 1-9 and 17 have been cancelled.
Claims 13 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record does not teach or fairly suggests either alone or in combination the claimed method of heating a plurality of blanks in a vertical oven assembly in the manner described in the instant claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733